 296DECISIONSOF NATIONALLABOR RELATIONS BOARDPickerCorporationandAlan Strelzoff.Case 8-CA-8816January 15, 1976DECISION AND ORDERBY CHAIRMAN MURPHY ANDMEMBERSPENELLOAND WALTHEROn June 23, 1975, Administrative Law Judge Mor-ton D. Friedman issued the attached Decision in thisproceeding. Thereafter, General Counsel, on behalfof Charging Party, filed exceptions and a supportingbrief, and Respondent filed a brief answering Gener-al Counsel's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.Upon the entire record, and from my observation of thedemeanor of the witnesses, and with due consideration giv-en to the contentions advanced by the parties, I make thefollowing:FINDINGS OF FACT1.THE BUSINESSOF THE RESPONDENTRespondent, a wholly owned subsidiary of CommercialInvestment Trust, a New York corporation, is engaged atCleveland, Ohio, in the manufacture and sale of medicalX-ray equipment. Annually, the Respondent receives at itsfacilities in Cleveland, Ohio, goods of a value in excess of$50,000 directly from points located outside the State ofOhio.It is admitted, and I find, that the Respondent is anemployer engaged in commerce within the meaning of Sec-tion 2(6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDIt is admitted, and I find, that Local 1377 of the Interna-tional Brotherhood of Electrical Workers, AFL-CIO, here-m called the Union, is a labor organization within themeaning of Section 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the Respondent, Picker Corporation,Cleveland, Ohio, its officers, agents, successors, andassigns, shall take the action set forth in the said rec-ommended Order.DECISIONSTATEMENT OF THE CASEMORTON D. FRIEDMAN, Administrative Law Judge: Thisproceeding was heard on March 18, 1975, at Cleveland,Ohio, on the complaint of the General Counsel issued Feb-ruary 4, 1975, which complaint was based upon a chargefiled on December 17, 1974. The complaint alleges, in sub-stance, that the Respondent, violated Section 8(a)(1) and(3) of the National Labor Relations Act, as amended, bydischarging an employee for engaging in union activity andviolated Section 8(a)(1) of the Act by threatening employ-ees that the Respondent would do anything to keep theUnion out of the plant and by creating the impression ofsurveillance. The Respondent's timely served answer, whileadmitting certain allegations of the complaint, denies thecommission of any unfair labor practices. At the close ofthe hearing the parties made oral argument and thereafterthe Respondent filed a brief in support of its position.A. The IssuesThe complaint alleges, in substance, that at the time thatthe above-named Union was seeking to organize theRespondent's technical writers who were employed in theengineeringdepartment, theRespondent's supervisor,George Patser, told employees that he would only dealwith them on a one-to-one basis with regard to wage in-creases; that he would do anything to keep the Union outof the engineering department; that during the meetingwith the employees he referred to a union meeting sched-uled for Sunday, December 8, 1974, and thereby createdthe impression that the said meeting would be under sur-veillance by the Respondent; that he told an employee dur-ing his termination interview that he was a disruptive forceand that since his employment by the Respondent the em-ployees at the Respondent's facility had become more mili-tant; and that he told employees that a union would not betolerated in Respondent's engineering department, all ofthe foregoing in violation of Section 8(a)(1) of the Act.The complaint further alleges that, by reason of theunion activity in assisting in the organizing of theRespondent's technical writing unit, the Respondent termi-nated employee Alan Strelzoff, the Charging Party herein,in violation of Section 8(a)(3) and (1) of the Act.In addition to generally denying all of the foregoing, theRespondent contends (a) that neither Patser nor any otherprincipal of the Respondent had knowledge of any unionactivity among its employees or, more specifically, of anyunion activities on the part of Alan Strelzoff, (b) that al-though Strelzoff was discharged on the date alleged in thecomplaint, the discharge was for cause because Strelzoff222 NLRB No. 49 PICKER CORPORATION297had lied on his application for employment with the Re-spondent, and (c) that Patser discharged Strelzoff becausehe found that Strelzoff was a Communist. Therefore,Strelzoff's union activity did not enter into Patser's deter-mination to discharge Strelzoff.B. The FactsThe events which occurred leading up to Strelzoff's dis-charge on December 16 are notin seriousdoubt. The basicissuepresented by these facts is one of interpretation.On October 17, 1974,1 Strelzoff applied for employmentas a technical writer in the Respondent's technical docu-mentation department which is a subdivision of theRespondent's engineering division. On his written applica-tion, Strelzoff stated that from June 1973 until August 1974he had worked for Case Western Reserve University as aprogrammer analyst in biomedical engineering performingresearch under the supervision of a Dr. L. Harmon, andthat he had left Case Western Reserve in August 1974 be-cause of "disagreement over research direction." The rec-ord establishes that neither Donald F. MacArthur or Pat-ser,who interviewed Strelzoff, asked Strelzoff directlywhether the latter left voluntarily or was discharged by Dr.Harmon. Both testified, credibly, that they were under theimpression, from their interview with Strelzoff and fromthe employment application, that Strelzoff had voluntarilyleft the employ of Case Western Reserve. Patser testified,in agreementwith Strelzoff, that he was much impressedwith Strelzoff's apparent ability inasmuch as Strelzoff pos-sessed scientificknowledge appropriate for the work to beperformed at the Respondent facility under Patser's super-vision, Strelzoff having received a Ph. D. degree in physicsand the work at Western Reserve being appropriate asbackground for the work to be performed as a technicalwriter for the Respondent. Accordingly, Patser being mostimpressed with Strelzoff, and without making any inquiryof former employers to verify, the statements made onStrelzoff's employment application, the Respondent hiredStrelzoff, who began work as a technical writer for the Re-spondent^ on October 22.About the time, or shortly after, Strelzoff was hired, thetechnical writers in the document department under thesupervisionn of Patser were becoming agitated over benefitswhich they were not receiving from the Respondent andwere also, evidently, discontented with their pay. As a re-sult, shortly after Strelzoff was hired, they began to discussamong themselves the possibility of union representation.Strelzoff informed employee William R. MacNeill, a fellowtechnical writer, that Strelzoff had had some experience inthe past in union organization. As a result of this, the tech-nicalwriters, numbering approximately 9 or 10, held anoontime meeting at a nearby restaurant on November 16.Present beside Strelzoff andMacNeillwereemployeesGerald l4iester,Robert Hise, RosemaryBennett, andAndy Birch. At this luncheon meeting, the possibility ofbeing represented as a group througha unionwas dis-cussed. 'MacNeill and Strelzoff were appointed by the1All dates herein are in 1974 unless otherwise specified.group to make contact with the various locals in the area tofind out the possibility of obtaining recognitionfor unionrepresentation of the technical writers by some union.The following week, MacNeill made some contacts andwas instructed by one union representative, an OperatingEngineers business agent, of the guidelines necessary underthe National Labor Relations Act, herein called the Act,for representation by his local. However, before anythingmore was done, the same group held a further meeting onthe following Friday, November 22, at the same restaurant.MacNeill told the group of the information he had re-ceived and gave them certain recommendations. At thatmeeting,MacNeill was elected president of the group,Rosemary Bennett was elected vice president, and AlanStrelzoff was elected secretary. As a result of these elec-tions and the discussion at that meeting, the three officersabove-named had a series of work meetings on two consec-utive weekends, the first and second weekends of Decem-ber. The first meeting was at Bennett's home and the sec-ond meeting at MacNeill's home. Present at each meetingwere the three officers and at the second meeting, in addi-tion,Robert Hise. However, between the first and secondcommitteemeetings, Strelzoff andMacNeill contactedBusinessAgent Carpinelli of the IBEW Local 1377 inCleveland. At the meeting with Carpinelli, Strelzoff andMacNeill were given union designation cards and instruc-tions regarding how to obtain signatures for the purpose oforganizing the group for representation by the Union?With the exception of some exchange of information withregard to salaries, none of the umon activity, or the meet-ings of the technical writers at the nearby restaurant, or themeetings of the officers held at the officers' homes, wasmade known by any of the individuals attending thesemeetings to any of the Respondent's officials insofar as therecord shows. Additionally, all of the General Counsel'switnesses, those named above as officers, testified to theeffect that they were never questioned about any of theirunion activity by either Patser, Ramsay, the editor of thetechnical writers who was immediately below Patser in theRespondent's hierarchy, or any other Respondent official.Nor did anyone, to their knowledge, ever offer any infor-mation to any respondent official.However, the apparent discontent among the technicalwriters led, according to credited testimony of SupervisorPatser, to a condition where there was virtually little or noproduction among these individuals during the months ofOctober and November. Patser became concerned aboutthis lack of production and, as a result, on or during thefirstweek in December called a meeting of the writers inthe conference room of the documentation department,which meeting was attended not only by Patser but also byRamsay, their immediate supervisor. Patser presided at themeeting and the employees freely voiced their discontent.Patser informed the employees of the Respondent's policyregarding salary and the medical program that the Respon-dent was offering to its employees. This meeting consumedabout 4 hours of that day starting after the lunch period atapproximately 1 or 1':30 p.m. Although it is not certain at2 All of the foregoing, from credited, uncontroverted testimony of Mac-Neill, Bennett, and Miester, as confirmed by credited testimony of Strelzoff. 298DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhich of the series of meetings held over the next week orweek and a half between Patser, other company officials,and the technical writers, Patser on at least one occasionand, according to MacNeill, at the very first meeting, in-formed the employees that the Respondent would not per-mit a union in the engineering department.'Additionally, at several of these meetings, held betweenthe first week in December and December 13, Patser re-peated that, with regard to salaries and other matters con-cerning the employees whom he supervised, he would pre-fer to deal with them not as a group but on a one-to-onebasis 4Nonetheless, at all of these meetings, with the possibleexception of the last meeting held on December 13, Patserlistened to the complaints of the individuals who spoke upfreely and who were permitted to voice their opinions withregard to the various benefits they sought from the Re-spondent in addition to increases in salary. Moreover, therecord also reveals that the two most vociferous speakers atthese meetings, and the individuals among the writers wholed the discussion, were MacNeill and Miester, althoughStrelzoff and the others did participate to some extent.However, at none of these meetings was the union organi-zational campaign among the employees mentioned byeither Patser or the employees involved, nor was there anyinformation given to Patser by any of the employees to theeffect that MacNeill, Bennett, and Strelzoff were electedofficers of the committee or group seeking to bring theIBEW into the plant as their representative.5With regard to this series of four or five meetings whichwere held within a period of 2 weeks and lasted for severalhours each, the General Counsel's witnesses uniformly tes-tified that no such meetings were ever held by Patser forthe employees in the technical writing department until theunion movement among the writers was started. Patser ex-plained this by stating that he did hold what he called"bullpen management" monthly meetings, although ratherinformally, with the technical writers in the past quite regu-larly.However, Patser was alarmed by the lack of produc-tivity and by the obvious dissatisfaction of the employeeswhom he supervised, which became apparent approximate-ly the latter part of October and into November. Therefore,he called these frequent meetings in order to hear out theemployees' complaints and the basis for their dissatisfac-tion so that he could once again put the department on asatisfactory production basis.The last of . the so-called "head-to-head" meetings was3Although Patser denied making such a statement, the testimony of Mac-Neill, Bennett, Miester, and Strelzoff was almostuniform inthis respect.Inasmuch as MacNeill,Bennett,and Miester were not particularly willingwitnessesin view of the fact that they later on learned that Strelzoff, theCharging Party herein, was at least accused of being a Communist, and wasadmittedly a member of the Progressive Labor Movement, I find that theirtestimony in this respect is more credible than Patser's denial'Additionally,as will hereinafter be set forth more fully, Patser described on the witnessstand his feeling toward unions generally with regard to engineering andhi4hly technically trained people.From the credited testimony of the foregoing named individuals andalso from theadmissionsof Patser in his testimony5 There was testimony that the reason the IBEW was chosen wasbecausethe IBEW alreadywas representingthe production employees at theRespondent's facilityheld on December 13. According to MacNeill, as support-ed by the testimony of Bennett, Miester, and Strelzoff, atthat meeting Patser did not seem to be as agreeable as hehad been at the former meetings with regard to the leewayhe was allowing the technical writers in voicing their griev-ances and opinions. According to MacNeill, he and Patserhad a heated discussion about the cost of living. Patserstated that he did not believe that MacNeill had a leg tostand on considering the amount of increase MacNeill hadaccumulated at that time. Thereafter Patser and Miesterhad the same sort of discussion. However,mostof the talk-ing and most of the contribution to the discussion from thewnters group was by MacNeill and Miester. At that meet-ing Patser again repeated the only way that he would dealwith the salary problem was on a one-to-one basis and thatRespondent would not permit a union of the writers in theengineering department .6On Monday, December 16, after the rather heated meet-ing of December 13, Strelzoff was told by Ramsay thatPatser wanted to see him in Patser's office. Accordingly,Strelzoff accompanied by Ramsay went into Patser's of-fice.This meeting was held at about 4:30 p.m. on that day.Patser told Strelzoff that he had bad news for the latter. Hestated that since Strelzoff had come to work there Patserhad neverseensuch a militant office. He stated, that "Hispresence in the department is disruptive,, and, therefore, forthat reason I am discharging him." 7Strelzoff admitted that the interview of his dischargelasted but a few minutes, no more than 5.C. The Contentions of the Party, the Respondent'sDefense and ConclusionsIn his oral argument at the close of the hearing herein,General Counsel emphasized that Patser, by his own testi-mony, condemned himself in that he told Strelzoff that thelatter was a disruptive force in the technical writers depart-ment and that this, together with Patser's having stated tothe employees that he would deal with them only on aone-to-one basis and that the Respondent would never per-mit a union in the Respondent's engineering department,clearly establishes that Strelzoff was discharged for hisunion activity in seeking to bring the IBEW into the plant.However, the Respondent contends in the first instancethat it had no knowledge whatsoever of any union activityon the part of any single employee. Accordingly, the Re-spondent argues, it could not have discharged Strelzoff forunion activity of which it had no knowledge.With regard to the question of knowledge, it should be6 According to Miester, at one of these meetings,probably the meetingheld December 6, Patser stated that he "did not care if we had the meetingon Sunday, that the Company would stop at no ends to prevent the forma-tion of a union within the professional staff, the writers."However, inas-much as the other employees who testified to what occurred at these meet-ings did not testify to this particular statement by Patser, I do not creditMiester in this respect but believe that he misconceived what Patser hadstated at the meeting which was, as' testified to by the other employees, thathe preferred to deal with them on a one-to-one basis and that the Respon-dent would not permit a union in the engineering department. _r The statement by Patser to the effect that Strelzoff was a disruptiveelement in the department was pretty much agreed upon by both Patser andStrelzoff in their testimony The above-quoted portion is fromPatser's testi-mony. -PICKER CORPORATION299noted that all of the General Counsel'switnesses,Mac-Neill, Bennett,Miester, and Strelzoff, affirmatively testi-fied that at no time did they offer any information to anyof the Respondent's management people to the effect thatthey were considering the formation of the Union. More-over; all of the meetings of the writers group were held atan outside restaurant with'the writers attending, and theofficers'meetings, between MacNeill, Bennett, and Strel-zoff, were held at the homes of both Bennett and MacNeill,again away from the Respondent's plant. Accordingly,there is no direct -evidence of Respondent's knowledge ofany union activity among its employees. Therefore, the tes-timony of Patser must be closely examined in light of thistestimony of-the Respondent's employees in order to assesswhether the testimony of,, all of the witnesses and the evi-dence presented as a whole establishes,at least inferential-ly, that the Respondent,- and more particularly Patser, hadknowledge of --union activity among the employees and,more specifically, of Strelzoff's union activity.While I have credited General Counsel's witness to theeffect that Patser had stated at least once, if not more, thatthe Respondent would not permit a union in the engineer-ing department of which the technical writers departmentwas a part, this must be viewed in the light of Patser'sapparently sincere feelings with regard to unions generally.There is no doubt that Patser did not favorunions.Patsertestified that, at probably the December 6 meeting with thewriters, he did make a statement about unions which re-flected his own personal bias as follows "In unions I amnot able to solve problems, and my statement was basicallyin reference to that fact." Patser further testified that, withregard to unions and -engineering departments, it is impos--sible to establish rules between a union andmanagementin an-engineering. department because' "You can not evertell an engineer that today you-are going to be inventingsomething. Invention is coming-from a^ development of themind. It comes from within the individual, and this is themain philosophy and the main reason why-I don't believethat unionsshould be present in any engineering depart-ment." Patser went on to testify that this was the reason forthe destruction and the breakdown of another firm whichhad accepted a unionin its engineering' department andhad swung to -a -relatively low level among its competitors.With regard to Patser's decision that he,would only treatwith the writers with regard to their salaries on a one-to-one basis, Patser testified that this wasbecausehe felt thatsalaries were a matter of personal privacy, that-it would beembarrassmg to a certain extent for individuals to revealwhat they-were earning masmuch as all of the employees inthe technical writing department were not earning the sameamount, being in different classifications according to theirskills, their length of service, and their technical training.Accordingly, in substance what Patser told the employeeswas that he did not believe that their problems could besolvedbya union.With regard to an allegation in the complaint, and sometestimony by General Counsel's witnessMiester that Patserstated that he knew -of a scheduled future meeting of theemployees for the formation of the Union, he testified henever heard' anything about a union until he received thecharge from the Board to this effect after Strelzoff hadfiled such-charge. In view of the testimony of the- GeneralCounsel's own witnesses, I credit this portion of Patser'stestimony.However, despite Patser's statement as to why he be-lieved that unions generally were not suitable for engineer-ing departments, I do find that, at-least at one point, indiscussion with the employees, he did overstate himself anddid state that the Respondent would never permit a unionin the engineering department. Further, I also find andconclude that Patser had no knowledge of any specificunionorganizationalactivityon ' the part -of theRespondent's employees in the technical writing depart-ment.In coming to this conclusion, I have considered the con-tention of the General Counsel to the effect that there wereonly 8 to 10 employees in the technical writing departmentand that the "small plant theory" should be applied here toinfer knowledge on the part of Patser and the Respondent sHowever, as noted above, the meetings of the employeeswere held in secret andthereisno evidence whatsoeverthat Patser had any knowledge that any kindof meetingamong the employees was held other than the meetingswith Patser himself and, accordingly, 'l do not find that the"small plant theory" is here applicable. While I have foundthat Patser did state that the Respondent would never per-mit a union in the engineering department, this neverthe-less referred to unions generally, and could have arisenfrom an idea that 'the employees might perhapsdesire tohave a union because of their manifest unrest and-unhappi-ness with working conditionsunlessthis unrest and unhap-piness was resolved. Additionally, specifically with regardto Strelzoff, if there is'no knowledge as to union activityamong the employees 'generally, it followsthat Patser andthe Respondent had no knowledge as to Strelzoff's unionactivity as outlined heretofore.Moreover, there is further testimony on the part of Pat-ser and other respondent witnesses, as hereinafter related,which would indicate that Strelzoff was not discharged forany union or protected concerted activity. Patser crediblytestified that he was a Hungarian refugee who fled Hunga-ry in 1956 as a result of the Communist activity in hiscountry which he described as having a lasting and almostdevastating effect upon his life. He stated that he witnessedatrocities in Hungary committed by the Communists to theextent that Communists and communism have becomeanathema to him. This state of mind of Patser and this fearand hatred of communism constitute the background un-der which the Respondent claims Strelzoff was discharged.As noted above, when Strelzoff applied for employmentwith the Respondent, he stated that he had left Case West-ern Reserve as a researcher because of a difference of opin-ion with regard to certain aspects of the research beingperformed. He did not state that he was discharged norwas he asked whether he was discharged or left voluntarily.As noted above, both ^ MacArthur, the individual in theRespondent's employee relations department-who had firstinterviewed Strelzoff, and -Patser 'were under the impres-sion that- Strelzoff had left voluntarily. Accordingly, be-8WiesePlowWelding Co., Inc,123' NLRB 616, 618 (1959). 300DECISIONS OF NATIONAL LABOR RELATIONS BOARDcause Patser was so struck with Strelzoff's background,education, and very real talent for the work for which hewas being considered, Strelzoff was hired without checkingwith any of previous employers named in his employmentapplication. However, on December 13, the day of the lastmeeting between Patser and the employees in the technicalwriting department, John Mugnano, the manager of em-ployee relations for the Respondent, was informed by em-ployee George Fulton, not a technical writer, that Strelzoffwas engaged in subversive activity at Respondent's facility.It isevident that Mugnano did not know what was meantby the term "subversive activity," but Mugnano, in orderto satisfy the questions raised in his mind by the informa-tion given to him by Fulton, instructed his assistant, Don-aldMacArthur, to check Strelzoff's application form andmake inquiry among Strelzoff's former employers. Accord-ingly,MacArthur called Dr. Harmon on the telephone.Harmon, as noted above, was Strelzoff's supervisor at CaseWestern Reserve.The conversation, or the gist of the conversation, be-tweenMacArthur and Harmon was recorded by Mac-Arthur on what is known as a "reference check." Thischeck was received in evidence. According to the docu-ment, and according to MacArthur's testimony, he wastold by Harmon that Strelzoff was an extremely intelligent,very capable young man. However, he was an admittedmember of the Communist Party and the Progressive La-bor Party. Harmon told MacArthur that Harmon knewthis at the time he hired him but felt that technically Strel-zoff was so good Harmon would more or less take a chanceon Strelzoff. Initially Strelzoff's work was excellent. How-ever,when Strelzoff learned that the research project towhich he was assigned would take the direction of investi-gating physical, differences between races, his attitudechanged. According to Harmon, Strelzoff actively attempt-ed to destroy the research program by passing out leafletsto Case Western Reserve students claiming that the pro-gram was racist. Dr. Harmon stated further that thebiomedical research department, of which Dr. Harmonwas the chief, was able to prove Strelzoff wrong and Strel-zoff lost all his support except for a close-knit group of hispolitical friends.Supporting this phone call was a letter from Harmon toStrelzoff, introduced into evidence at the hearing herein, inwhich Harmon gave Strelzoff the reasons why he was dis-charging Strelzoff which reasons were similar to the rea-sons given by Harmon to MacArthur during the phone callcheck on December 13.Patser was immediately informed by Mugnano who hadbeen informed by MacArthur of the situation on that af-ternoon, Friday, December 13. Over that weekend, accord-ing to Patser, he struggled with the problem of whether heshould let Strelzoff go because of the report that Strelzoffwas a Communist or at least associated with a labor orga-nization, the, Progressive LaborMovement which, itself,was associated with the Communist Party according toPatser's information. Patser hesitated on`the one hand todischarge Strelzoff because Strelzoff had a wife and family.On the other hand, Patser could not forget, according toPatser, the horror which he testified he was witness to inHungary as a child and as a young man for reasons of(1973).which he fled that country to come to the UnitedStates asa refugee. Finally, according to Patser, he made up hismind that he would have to discharge Strelzoff.Whether morally, politically, or constitutionally Patserwas correct-in coming to this conclusion is not the questionbefore the Board at this juncture. In view of the well-estab-lished principle that, so far as the Act is concerned, anemployer may discharge employees. for any reason or noreason as long as the discharge is not such as to infringeupon the rights guaranteed employees under the Act, itwould seem that if, in fact, Patser discharged Strelzoff be-cause Patser thought Strelzoff was a Communist, and also,as brought out in a testimony of Mugnano and Patser andMacArthur, because they felt that Strelzoff -had withheldinformation on his employment application and in his em-ployment interviews to the effect that he had been dis-charged from Case Western Reserve and had not quit vol-untarily, there can be,no violation of the Act inasmuch assuch discharge does not interfere with protected concertedactivity or activity on behalf of a labor organization?Finally, there is the question of whether all of the fore-going may be accepted as the reason for Strelzoff's dis-charge in view of the use of the words admittedly utteredby Patser to the effect that Strelzoff's presence in his de-partment was "disruptive." These words may be construedto mean that the disruption referred to the activity whichStrelzoff undertook in organizing the Respondent's em-ployees on behalf of the IBEW, or, at least, in being one ofthe prime movers in that direction. However, in view of allof the testimony herein I conclude that "disruptive force"in the view of Patser would be anyone who was linked tocommunism in any way. Accordingly, I cannot acceptGeneral Counsel's contention that the use of thislanguageby Patser is clear evidence of knowledge on the part ofPatser that Strelzoff engaged in either union or protectedconcerted activity and that Strelzoff was discharged forthat activity.In his testimony, Patser freely admitted his opposition tounionization of people engaged in scientific engineeringwork. This is set forth heretofore. Moreover, under all thecircumstances, it is very understandable that in view ofStrelzoff's withholding of the information that he was dis-charged from Case Western Reserve, whether deliberate ornot, would indicate that Patser's problem was one of emo-tion against what he considered subversion through com-munism rather than one of protected activity.In coming to this conclusion, I have considered the factthat Patser did not tell Strelzoff that he was dischargingStrelzoff because Strelzoff was a Communist or associatedwith Communist activity. Nor, have I ignored the possibili-ty that if Patser was so concerned about Strelzoff's familythat he did not wish to put this in writing or mention this soas to put a blemish on Strelzoff's character, there wouldhave been little reason to discharge Strelzoff for commu-nism or Communist sympathy. However, I have also con-sidered the fact that Strelzoff was discharged upon the firstworking day after it was learned that Strelzoff was alleged-ly a member of the Communist Party and admittedly ae SeeWhittakerKnitting Mills,Inc.,DivWhittakerCorp,207 NLRB 1019 PICKER CORPORATION301member of the Progressive Labor Movement. Further-more, I have also considered the fact that, as mentionedabove, the meetings of the employees in their movementtoward unionism were kept secret and were not undertakenat any time upon the premises of the Respondent's facility.Additionally,as testified almost uniformly by theRespondent's witnesses, Patser and Mugnano, and by theGeneral Counsel's witnesses, MacNeill, Bennett, and Mies-ter, it was Miester and MacNeill who were the outstandingspokesmen for the employees in the technical writing de-partment and Strelzoff, at least on the surface, insofar asPatser could observe; played a very minor role. These fac-tors, coupled with the additional fact that MacNeill, Ben-nett, and Miester are still on the Respondent's payroll,would seem to obviate any finding that Strelzoff, whoseactivitieswere virtually unknown, or at least kept quiet,was chosen to be discharged for his union activity. Moreactive individuals and more outspoken individuals werenot so discharged. The fact that at the time of the hearingherein these more active. individuals and more outspokenindividuals were not so discharged. The fact that at thetime of the hearing herein these more active individualswere still employed is indicative of the fact that, as foundabove, Strelzoff was discharged not for union or protectedconcerted activity but for what Patser felt was subversiveactivity by Strelzoff being a member of a communist partyor at least associated with such, in Patser's mind. In view ofPatser's background, his reaction 'to the information givenhim by MacArthur and Mugnano on Friday afternoon,December 13, is completely understandable.Whether adischarge for being a Communist or being associated withcommunist causes is a violation of any other rights whichStrelzoff may have is not the problem before the Board inthis case. The Board has already held that a discharge forbeing a Communist, and for no other reason, is not a viola-tion of the Act.10Although I find that Strelzoff's discharge was not dis-criminatory within the meaning of the Act, I do find thatPatser's statement to the effect that the Respondent wouldnever permit a union to come into the engineering depart-ment was, in fact, a threat in violation of the Respondent'semployees Section 7 rights and as such is a violation ofSection 8(a)(1) of the Act. However, I do not find thatPatser's statement to the effect that he would prefer to dealwith the employees on a one-to-one basis with regard totheir salaries is necessarily a violation of employees Section7 rights. Additionally, I have heretofore found that Patserdid not make the statement to the employees that he knewthat they were going to have a meeting on Sunday nightDecember 8 and, accordingly, I do not find this to be athreat of surveillance and a violation of the Act.IV. THE EFFECT OF THE UNFAIRLABOR PRACTICES UPONCOMMERCEThe unfair labor practices of Respondent set forth insection III, above, occurring in connection with its opera-tions set forth above, have a close, intimate, and substan-iU SeeWhittaker Knitting Mills, Inc., Div.Whittaker Corp, supra.tial relationship to trade, traffic, and commerce among theseveal States and tend to lead to labor disputes burdeningand obstructing commerce and the free flow thereof.THE REMEDYHaving found that the Respondent unlawfully threat-ened its employees that it would not tolerate a union in itsengineering department, it shall be ordered that the Re-spondent cease and desist therefrom.On the basis of the foregoing findings of fact and uponthe entire record I make the following:CONCLUSIONS OF LAW1.Picker Corporation is an employer engaged in com-merce within the meaning of Section 2(6) and (7) of theAct.2. International Brotherhood of Electrical Workers, Lo-cal 1377, is a labor organization within the meaning ofSection 2(5) of the Act.3.By unlawfully threatening its employees that it wouldnot permit any union to represent the employeesin its en-gineering department, the Respondent violated Section8(a)(1) of the Act.4.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of theAct.Upon the foregoing findings of fact and conclusions oflaw, and the entire record, and pursuant to Section 10 ofthe Act, I hereby issue the following recommended:ORDER I1The Respondent, Picker Corporation, Cleveland, Ohio,its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Threatening its employees that it will not permit anylabor organization to represent the employees of its engi-neering department.(b) In any like or related manner interfering with, re-straining, or coercing its employees in the exercise of theirrights to form, loin,or assist,or be represented by Local1377 of the International Brotherhood of Electrical Work-ers,AFL-CIO, or any other labor organization, to bargaincollectively through representatives of their own choosing,or to engage in other concerted activities for the purposesof collective bargaining, or other mutual aid or protection,or to refrain from any or all such activities.2.Take the following affirmative action necessary to ef-fectuate the policies of the Act:(a)Post at its facilities in Cleveland, Ohio, copies of theattached notice marked "Appendix." 12 Copies of said no-' i In the event no exceptions are filed as prrovided by Sec 102 46 of theRules and Regulations of the National LaborRelationsBoard, the findings,conclusions,and recommendedOrder herein shall, as provided in Sec.102.48 of the Rules andRegulations,be adopted by the Board and becomeits findings,conclusions,and Order, and all objections thereto shall bedeemed waived for all purposes12 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byContinued 302DECISIONS OF NATIONAL LABOR RELATIONS BOARDtice, on forms provided by the Regional Director for Re-gion 8, after.being duly signed by Respondent's representa-tives, shall be posted by the Respondent immediately uponreceipt thereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken by Respondent to insure thatsaid notices are not altered, defaced, or covered by anyother material.,(b)Notify the Regional Director for Region 8, in writ-ing, within 20 days from the date of this Order, what stepsthe Respondent has taken to comply herewith.IT IS FURTHER ORDERED that the complaint herein be dis-missed insofar as it alleges violations of the Act not found.Order of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe NationalLaborRelations Board."APPENDIX-NOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE HEREBY NOTIFY OUR EMPLOYEES THAT:WE WILL NOT threaten our employees that we will notpermit them to be representedby anylabor organiza-tion of their choosing.WE WILL NOT in any like or related manner interferewith,restrain,or coerce our employees in the exerciseof their right to form,join, or assist to be representedby any labororganization of their own choosing, tobargain collectively through representatives of theirown choosing or to engage in other concerted activi-ties for the purpose of collective bargaining or othermutual aid or protection,or to refrain from any or allsuch activities.All our employees are free to become or remain mem-bers of IBEW,Local 1377, AFL-CIO,'or any other labororganization,or refrain from becoming members of anysuch organization except as such agreement may be affect-ed by an agreement in conformity with Section 8(a)(3) ofthe NationalLaborRelations Act, as amended.PICKERCORPORATION